NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR ARMANDO RAMIREZ-GARCIA,                   No.    18-70911
AKA Olegario Garcia-Ramirez,
                                                Agency No. A200-974-565
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Oscar Armando Ramirez-Garcia, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his ap-

peal from an immigration judge’s decision denying his applications for cancella-

tion of removal and voluntary departure. We review de novo questions of law,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including claims of due process violations. Padilla-Martinez v. Holder, 770 F.3d

825, 830 (9th Cir. 2014). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s decision denying cancellation of

removal and voluntary departure as a matter of discretion and its discretionary de-

termination that Ramirez-Garcia did not show exceptional and extremely unusual

hardship to his U.S. citizen child, where Ramirez-Garcia does not present a colora-

ble legal or constitutional claim. See 8 U.S.C. § 1229c(f); 8 U.S.C.

§ 1252(a)(2)(B)(i), (a)(2)(D); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (absent a colorable legal or constitutional claim, the court lacks jurisdiction

to review the agency’s discretionary determination regarding hardship).

      Ramirez-Garcia’s contentions that the agency erred or violated due process

because it did not properly weigh or consider evidence, or did not adequately ex-

plain its decision, are not colorable. See Vilchiz-Soto, 688 F.3d at 644 (“traditional

abuse of discretion challenges recast as alleged due process violations do not pre-

sent sufficiently colorable constitutional questions as to give this court jurisdic-

tion”); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required

is merely that [the agency] consider the issues raised, and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.



                                           2                                     18-70911